DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 02/24/2021.  
Claims 1- 20 are presented for further consideration. 
Response to Arguments
Applicant argues the AAPA and Hsu fail to teach the firmware receives status information from the hardware controller … the status information is transmitted by the hardware controller in response to receipt of the sub-request because (1) Hsu notes that the reporting of the error is not in response to a poll by the controller and seems to suggest that the reporting of the error is based on initial detection of the error instead. (2) Hsu does not discuss or in any way disclose that the memory integrated circuit chip reports the error in response to receipt of a request (e.g., one of a move data sub-request and a read data sub-request), as Hsu notes that the reporting of the error is not in response to a poll by the controller. 
The examiner disagrees.
First, Hsu teaches hardware controller send an indication of an error in response to executing the commands that are received by the hardware controller, as shown in Fig. 6, step 604, the memory chip {hardware controller} indicates an error in response to executing a command received from memory controller; and in Abs., The controller may send commands, such as read or write commands, to the one or more memory integrated circuit chips …the memory integrated circuit chips may send an indication of an error in executing the commands, thereby relieving the controller from constant polling of the memory integrated circuit chips as to status;
Thus, Applicant’s argument that Hsu does not discuss or in any way disclose that the memory integrated circuit chip reports the error in response to receipt of a request is unpersuasive.
Second, Hsu further teaches the status information includes command “completion” and “pass/fail” as shown in [0070]. Thus, Applicant’s argument that “reporting of the error is based on initial detection of the error” is unpersuasive. 
Hsu, [0070], When execution of the command is completed, one or more of the registers may be updated. For example, the memory chip may update the command queue register, such as illustrated in FIG. 5B, to update the status bit (IO4-IO7) to indicate completion. In the event that execution of the command results in an error, the memory chip may update the pass/fail bit (see IO0-IO3) accordingly.
Third, Applicant appears to argue that the Hsu’s reporting status information is not in response to a receipt of a request because Hsu teaches reporting of the error is not in response to a poll by the controller. Applicant appears to imply that reporting status information “in response to a poll by the controller” is required. 
The examiner disagrees and submits that AAPA teaches hardware controller reports status information in response to status requests, polled by memory controller.
To improve AAPA’s firmware that sends move data sub-request and repeatedly queries the status of the hardware controller while processing a memory request, Hsu is incorporated that teaches memory integrated circuit chip report status in executing read/write command to the controller, the reporting of the status is not in response to a poll by the controller.
The motivation of sending an indication of a status (e.g., completion, pass/fail) in response to executing the commands, not in response to a poll by the controller, would be for the benefits of relieving the controller from constant polling of the memory integrated circuit chips as to status (Hsu, Abs). 
Information Disclosure Statement
There were no Information disclosure statement filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Applicant’s spec. paragraphs [0011] – [0012]; hereinafter AAPA) in view of Hsu et al. (US 2016/0202914; hereinafter Hsu).
Regarding independent claim 1, AAPA teaches a method comprising: 
receiving, by firmware of a memory subsystem, a memory request that requests access to a set of memory components managed by a hardware controller of the memory subsystem; transmitting, by the firmware to the hardware controller, a sub-request in response to receipt of the memory request (
[0011], Traditional memory subsystems include firmware and a hardware controller for managing memory components (e.g., memory cells). The firmware processes memory requests (e.g., write/store and read data commands/requests) and communicates with the hardware controller for fulfillment of the memory requests. The hardware controller performs operations in relation to the memory components (e.g., error correction on segments of the memory components, setting/resetting cells, etc.) based on communications from the firmware…
Conventionally, to ensure that there are no pending memory requests during an exception condition, the firmware queries the status of the hardware controller repeatedly while processing a memory request. For example, after a write request {memory request} from a host system has been fetched/received, the firmware transmits a query {a sub-request} to the hardware controller requesting status of the hardware controller (e.g., whether the hardware the firmware transmits (1) a move data sub-request to the hardware controller to move data based on the fetched write request and (2) a processed sub-request to determine whether the hardware controller has begun processing the move data request. Afterward, the firmware again transmits a query to the hardware controller requesting status of the hardware controller (e.g., whether the hardware controller is experiencing an exception condition)… transmit a command completion sub-request to determine whether processing of the move data request has been completed
Note that, the firmware processor transmits several types of sub-requests that are transmitted in response to the receipt of the memory request (e.g., write request from the host system). They are (1) a status sub-request for exception detection, (2) a move data sub-request to the hardware controller to move data based on the fetched write request, (3) sub-request for determining whether the hardware controller has begun processing the move data request, (4) command completion sub-request, as discussed above)
wherein the sub-request is to cause the hardware controller to accomplish the memory request or a portion of the memory request and wherein the sub-request is one of (1) a move data sub-request and (2) a read data sub-request (
[0011], Traditional memory subsystems include firmware and a hardware controller for managing memory components (e.g., memory cells).  The firmware processes memory requests (e.g., write/store and read data commands/requests) 
Note that, these sub-requests discussed above are transmitted from firmware to hardware controller in response to the receipt of the memory request. 
For example, the move data sub-request to the hardware controller to move data based on the fetched write request is to cause the hardware controller to accomplish the memory request (e.g., write request) or a portion of the memory request); 
receiving, by the firmware from the hardware controller, status information describing the current operating state of the hardware controller; and determining, by the firmware, whether the status information indicates that the hardware controller is operating under an exception condition ([0011], Afterward, the firmware again transmits a query to the hardware controller requesting status of the hardware controller (e.g., whether the hardware controller is experiencing an exception condition). Similar to the process described above, the firmware determines whether to abort the current memory request (i.e., the write request) or continue processing the current memory request (e.g., transmit a command completion sub-request to determine whether processing of the move data request has been completed) based on the determined status of the hardware controller).
 AAPA does not teach the status information receives from the hardware controller is in response to the sub-request, i.e., move data sub-request, read data sub-request, because the firmware receives status information from the hardware controller after repeatedly querying the status of the hardware controller. 
In an analogous art of command handling, Hsu teaches the firmware receives status information from the hardware controller … the status information is transmitted by the hardware controller in response to receipt of the sub-request ([0028], The controller 102 can be configured with hardware and/or firmware; [0026], In an alternate embodiment, the memory integrated circuit chip is configured to report an error to the controller {firmware}. The reporting of the error is not in response to a poll by the controller. As discussed in more detail below, the memory integrated circuit chip may report the error in one of several ways, such as using the RDY/BSY line, a dedicated line, or the I/O communication lines. In still an alternate embodiment, the memory integrated circuit chip is configured both to report the sequence of execution of commands and to report an error to the controller; 
[0004], the controller includes … error determination module configured to receive, via the communication module, a communication indicative of an error and to determine, based on the communication, whether an error has occurred in execution of any of the one or more commands, wherein the communication is not in response to polling by the controller of the memory integrated circuit chip;
Abs., the memory integrated circuit chips may send an indication of an error in executing the commands, thereby relieving the controller from constant polling of the memory integrated circuit chips as to status;
[0070], When execution of the command is completed, one or more of the registers may be updated. For example, the memory chip may update the command queue register, such as illustrated in FIG. 5B, to update the status bit (IO4-IO7) to indicate completion. In the event that execution of the command results in an error, the memory chip may update the pass/fail bit (see IO0-IO3) accordingly).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of AAPA and Hsu before them, to improve AAPA’s firmware that sends move data sub-request and repeatedly queries the status of the hardware controller while processing a memory request with Hsu’s memory integrated circuit chip to report a status to the controller in response to executing the commands, the reporting of a status is not in response to a poll by the controller.
The motivation of sending an indication of a status (e.g., completion, pass/fail) in response to executing the commands, not in response to a poll by the controller, would be for the benefits of relieving the controller from constant polling of the memory integrated circuit chips as to status (Hsu, Abs).
Regarding independent claim 7, AAPA teaches a method comprising: 
receiving, by a hardware controller of a memory subsystem, a sub-request from firmware of the memory subsystem, wherein the sub-request corresponds to a memory request from a host system, wherein the sub-request is to cause the hardware controller to accomplish the memory request or a portion of the memory request ([0011], Traditional memory subsystems include firmware and a hardware controller for managing memory components (e.g., memory cells). The firmware processes memory requests (e.g., write/store and read data commands/requests) and communicates with the hardware controller for fulfillment of the memory requests. The hardware controller performs operations in relation to the memory components (e.g., error correction on segments of the memory components, setting/resetting cells, etc.) based on communications from the firmware…the firmware transmits (1) a move data sub-request to the hardware controller to move data based on the fetched write request…); … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Hsu teaches generating, by the hardware controller in response to receipt of the sub-request, status information describing the current operating state of the hardware controller; and transmitting, by the hardware controller in response to receipt of the sub-request, the status information to the firmware ([0004], [0026]).
AAPA teaches fulfill the memory request in response to the sub-request (AAPA, [0011], The firmware processes memory requests (e.g., write/store and read data commands/requests) and communicates with the hardware controller for fulfillment of the memory requests; Note that, sub-requests are transmitted from firmware to hardware controller in response to the receipt of the memory request. For example, the move data sub-request to the hardware controller to move data based on the fetched write request is to cause the hardware controller to fulfill the memory request (e.g., write request)).
Regarding independent claim 14, AAPA teaches receive a sub-request from firmware of a memory subsystem, wherein the sub-request corresponds to a memory request from a host system; generate, in response to receipt of the sub-request, status information describing the current operating state of a hardware controller; and transmit, in response to receipt of the sub-request, the status information to the firmware (Claim recites substantially the same limitations as in claim 7, and is therefore rejected for the same reasons set forth in the analysis of claim 7). 
Additionally, Hsu teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device ([0028]) to perform the method discussed above. Furthermore, it is a known technique to implement a method as a software stored in a computer readable medium which allows flexibility by allowing the implementation of the method to be changed easily.
Regarding claim(s) 2, AAPA further teaches performing, by the firmware, a set of exception operations in response to determining that the hardware controller is operating under an exception condition (AAPA, [0011], If the hardware controller indicates to the firmware that the hardware controller is experiencing an exception condition, the firmware aborts the current memory request (i.e., the write request)).  
Regarding claim(s) 5, 13 and 20, AAPA further teaches wherein the memory request is one of a read request to read data from the set of memory components and a write request to write data to the set of memory components (AAPA, [0011], The firmware processes memory requests (e.g., write/store and read data commands/requests) and communicates with the hardware controller for fulfillment {accomplish} of the memory requests).  
Regarding claim(s) 6, the combination of AAPA and Hsu teaches wherein the status information is represented by two or more bits, and wherein a first value of the two or more bits indicates that the hardware is operating normally, a second value of the two or more bits indicates that the hardware is operating under a first exception condition, and a third value of the two or more bits indicates that the hardware controller is operating under a second exception condition (
AAPA, [0011], When an exception occurs, or the hardware controller is otherwise experiencing/operating under an exception condition, the firmware determines/detects the occurrence of the exception condition to properly manage current and future memory requests. For example, the hardware controller and the firmware must terminate or otherwise complete all pending memory requests upon performance of a reset operation (e.g., an operation that causes the memory subsystem to be in a specific predetermined state at the end of the operation/sequence), 
Hsu, [0070], the memory chip may update the command queue register, such as illustrated in FIG. 5B, to update the status bit (IO4-IO7) to indicate completion. In the event that execution of the command results in an error, the memory chip may update the pass/fail bit (see IO0-IO3) accordingly), 
Furthermore, binary representation is well known in the art such that one status bit is able to represent two status condition and at least two bits are required to represent more than two conditions. For example, two status bits are required to represent four status value (i.e., 0x00, 0x01, 0x10, and 0x11) in order to represent four status conditions).
Regarding claim(s) 10 and 17, claims recite substantially the same limitations as in claim 6, and is therefore rejected for the same reasons set forth in the analysis of claim 6.
Regarding claim(s) 8 and 15, AAPA and Hsu further teach wherein the status information indicates whether the hardware controller is operating normally or whether the hardware controller is operating under an exception condition (AAPA, [0011], When an exception occurs, or the hardware controller is otherwise experiencing/operating under an exception condition, the firmware determines/detects the occurrence of the exception condition to properly manage current and future memory requests. For example, the hardware controller and the firmware must terminate or otherwise complete all pending memory requests upon performance of a reset operation (e.g., an operation that causes the memory subsystem to be in a specific predetermined state at the end of the operation/sequence. Without knowledge of the current state of the hardware controller …; Hsu, Fig. 5A & [0020]; [0026]).  
Regarding claim(s) 9 and 16, AAPA further teaches wherein the exception condition is the hardware controller performing a reset operation ([0011], the hardware controller and the firmware must terminate or otherwise complete all pending memory requests upon performance of a reset operation (e.g., an operation that causes the memory subsystem to be in a specific predetermined state at the end of the operation/sequence)).
Regarding claim(s) 11 and 18, AAPA teaches the current state of the hardware controller includes the hardware controller may be in a normal condition and the hardware controller is experiencing/operating under an exception condition as shown in [0011]. 
Hsu teaches in [0070], in the event that execution of the command results in an error, the memory chip may update the pass/fail bit (see IO0-IO3) accordingly. 
The office notices that binary representation is well known in the art such that one status bit is able to represent two status condition and at least two bits are required to represent more than two conditions. For example, one status bit is sufficient to represent two status value (i.e., 0x0 and 0x1) to represent two status conditions, e.g., normal condition and abnormal condition. Two status bits are required to represent four status value (i.e., 0x00, 0x01, 0x10, and 0x11) in order to represent four status conditions.
Accordingly, in view of the office notice, the combination of AAPA and Hsu teaches wherein the status information is represented by a single bit, and 20wherein a first value of the status information indicates that the hardware controller is operating normally and a second value of the status information indicates that the hardware controller is operating under an exception condition.  
Regarding claim(s) 12 and 19, AAPA and Hsu further teach transmitting, by the hardware controller, exception information to the firmware following transmission of the status information (AAPA teaches exception information includes the hardware controller is otherwise experiencing/operating under an exception condition as shown in [0011], hardware controller is resetting or is otherwise experiencing an exception condition (e.g., the link between the memory components and the hardware controller is down based on the reset operation or another exception condition, which prevents memory requests from being completed)).
AAPA discloses at least two exception conditions, e.g., hardware controller is resetting or the link between the memory components and the hardware controller is down based on the reset operation or another exception condition, 
Hsu teaches in the event that execution of the command results in an error, the memory chip may update the pass/fail bit (see IO0-IO3) accordingly as shown in [0070].
The office notices that binary representation is well known in the art such that one status bit is able to represent two exception condition. For example, one status bit is sufficient to represent two values (i.e., 0x0 and 0x1) to represent two exception conditions, e.g., first exception condition and second exception condition. Two status bits are required to represent four status value (i.e., 0x00, 0x01, 0x10, and 0x11).
Accordingly, in view of the office notice, the combination of AAPA and Hsu teaches wherein a first value of the exception information indicates that the hardware controller is operating under a first exception condition and a second value of the exception information indicates that the hardware controller is operating under a second exception condition.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Applicant’s spec. paragraphs [0011] – [0012], hereinafter AAPA) in view of Hsu et al. (US 2016/0202914; hereinafter referred as Hsu), further in view of Kinoshita (US 2006/0143378).
Regarding claim(s) 3, AAPA and Hsu further teaches determining, by the firmware in response to determining that the hardware controller is operating under an exception condition, the set of exception conditions by (AAPA, [0011], the firmware determines whether to abort the current memory request (i.e., the write request) or continue processing the current memory request (e.g., transmit a command completion sub-request to determine whether processing of the move data request has been completed) based on the determined status of the hardware controller).  
AAPA and Hsu do not explicitly teach comparing one or more portions of the status information with values in a status information table. 
In an analogous art of command processing, Kinoshita teaches comparing one or more portions of the status information with values in a status information table (Fig. 6, bit-status matching table; [0020], [0043], [0071], If it indicates other valid values, a buffer empty bit is set in the cache status value (step ST10 d). When the storage medium 13 is accessible, a read busy bit is set in the cache status value (step ST10 e)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kinoshita, AAPA and Hsu before them, to improve AAPA and Hsu’s checking status information to determine whether the status of a memory device is ready, busy, in reset, or under other exception conditions with Kinoshita’s status information comprising multiple bits to represent various status conditions (e.g., in Fig. 6) and matching the status information with bit-status matching table because the technique of status-bit matching and bit-status matching table that defines status bits corresponding to various status condition are known design choices commonly utilized in the relevant art as evidenced in Kinoshita’s teaching. Furthermore, binary representation is well known in the art such that one status bit is able to represent two status condition and at least two bits are required to represent more than two conditions. For example, two status bits are required to represent four status value (i.e., 0x00, 0x01, 0x10, and 0x11) in order to represent four status conditions.
Regarding claim(s) 4, AAPA and Hsu teach all elements as discussed above. The combination of AAPA and Hsu further teaches determining, by the firmware in response to determining that the hardware controller is operating under an exception condition, the set of exception conditions by receiving exception information from the hardware controller following receipt of the status information and (AAPA, [0011], the firmware determines whether to abort the current memory request (i.e., the write request) or continue processing the current memory request (e.g., transmit a command completion sub-request to determine whether processing of the move data request has been completed) based on the determined status of the hardware controller).  
AAPA and Hsu do not explicitly teach comparing one or more portions of the status information with values in a status information table. 
In an analogous art of command processing, Kinoshita teaches comparing one or more portions of the status information with values in a status information table (Fig. 6, bit-status matching table; [0020], [0043], [0071], If it indicates other valid values, a buffer empty bit is set in the cache status value (step ST10 d). When the storage medium 13 is accessible, a read busy bit is set in the cache status value (step ST10 e)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kinoshita, AAPA and Hsu before them, to improve AAPA and Hsu’s checking status information to determine whether the status of a memory device is ready, busy, in reset, or under other exception conditions with Kinoshita’s status information comprising multiple bits to represent various status conditions (e.g., in Fig. 6) and matching the status information with bit-status matching table because the technique of status-bit matching and bit-status matching table that defines status bits corresponding to various status condition are known design choices commonly utilized in the relevant art as evidenced in Kinoshita’s teaching. Furthermore, binary representation is well known in the art such that one status bit is able to represent two status condition and at least two bits are required to represent more than two conditions. For example, two status bits are required to represent four status value (i.e., 0x00, 0x01, 0x10, and 0x11) in order to represent four status conditions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137